 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OP LAW1.Respondent, American Oil Company, is, and at all times material herein hasbeen, engaged in commerce and operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union, Drivers and Employees of Petroleum Industry, Local Union 273,a/w International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, is, and at all times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.At all times material herein, the Union has been the exclusive representative forthe purposes of collective bargaining of all the employees in the following appropriateunit within the meaning of Section 9(a) and (b) of the Act:Working foremen auto mechanic, working foremen-yard-warehouse, mechan-ics-auto first class, mechanics first class and plant maintenance, truckdrivers,.warehousemen, yardmen, washer-greasers, plant clerks, mechanics first-class,.mechanics second class, and transport trailer drivers, but excluding guards, pro-fessional employees and supervisors as defined in the Act, and excluding all otheremployees.4.Respondent has not engaged in unfair labor practices within the meaning of Sec-tion 8(a) (5) or (1) of the Act, by the conduct alleged in the complaint, as amended..RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is recom-mended that the complaint, as amended, be dismissed in its entirety.RetailClerks Union Local No. 1428andJones andJones, Inc.,.Charging PartyandFood Employer's Council, Inc., Party to.the ContractRetail Clerks Union Local No. 137; Retail Clerks Union LocalNo. 324;RetailClerks Union Local No. 770; Retail ClerksUnion Local No. 899; Retail Clerks Union Local No. 905; Retail.Clerks Union Local No. 1167; Retail Clerks Union Local No..1222; Retail Clerks Union Local No. 1428; Retail Clerks UnionLocal No. 1442; and Food Employer's Council, Inc.; ABC Mar-kets; Alexander's Markets; Alpha Beta Acme Stores; ArrowMarket; Arv6's Markets; Atlantic Farms; Beach's Groceries;Better Foods; Big Bear; Big Saver Foods; Boys Markets;.Bradshaw, Inc.; Brooklyn & Ford; Burghardt's Markets;Carl'sRanch Markets; Chapman Park Market; CrawfordStores; Crawford's Modern Village; Daylite Super Markets;Dow's Markets;Be SimoneMarket; Esko, Inc.; El RanchoMarkets; Max Fine & Company; Food Giant; Food PalaceMarket; Foods Co.; Fox Markets; Gateway Markets; Gordon'sMarket; Great A & P Tea Co.; Greater Central Market; GreenFrog Market; Growers Ranch Market; Hollywood Ranch Mar-ket; Hughes Markets; JonSon's Markets; Jurgensen's Grocery;King Cole-Los Feliz; Dory's Markets; Land's Markets; LaPerla Market; Leo's Market; Lucky Stores, Inc.; Market Bas-ket;Mayflower Markets; Mednick Bros. Markets;Menlo,155 NLRB No. 74. RETAIL CLERKS UNION, ETC.657Farms; Penny Food Market; Piggly Wiggly Markets;RaisinEnterprises;Ralphs Grocery;Richard's Lido Market;Roberts.Market;Safeway Stores,Inc.; Sage's;Santa Cruz Markets;Schaub's Inc.; Serber's Foods; Shoppers Markets;Spector's.Market;Stater Bros. Markets; Sun Val Market;Three CrownProduct; Thriftimart,Inc.; Thrif town Market; Valley Stores;Vincent's Super Market;Von's GroceryandJoint Council ofTeamsters No. 42, Charging PartyRetail Clerks Union Local No. 137; Retail Clerks Union LocalNo. 324; Retail Clerks Union Local No. 770; Retail ClerksUnion Local No. 899; Retail Clerks Union Local No. 905; RetailClerks Union Local No. 1167; Retail Clerks Union Local No.1222; Retail Clerks Union Local No. 1428; Retail Clerks UnionLocal No. 1442andAmerican Research Merchandising Insti-tute;United States Servateria Corp.;Wesco Merchandise Co.,Charging PartiesandFood Employer's Council,Inc., Party tothe ContractRetail Clerks Union Local No. 137; Retail Clerks Union LocalNo. 324; Retail Clerks Union Local No. 770;Retail ClerksUnion Local No. 899; Retail Clerks Union Local No. 905;Retail"Clerks Union Local No. 1167; Retail Clerks Union Local No.1222; Retail Clerks Union Local No. 1428; Retail Clerks UnionLocal No. 1442andCharm Craft Publishers of Los Angeles,_Charging PartyandFood Employer's Council,Inc., Party tothe Contract.Cases Nos. 21-CE-37, 21-CE-39, 21-CE-40, and.21-CE-49.November 9,1965DECISION AND ORDEROn July 22, 1965, Trial Examiner Martin S. Bennett issued his-Decision in the above-entitled proceeding, finding that the Respond-entshad engaged in and were engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondents filed exceptionsto the Trial Examiner's Decision and supporting briefs.'Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Members Fanning, Brown, andZagoria].'The Respondent Unions requested oral argument.These requests are hereby denied,because the record, exceptions,and briefs adequately present the issues and positions of-the parties. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.2The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith.Since 1941 Respondent Employers, who are and have been repre-sented by Respondent Food Employer's Council, have recognized andbargained on a multiemployer basis with some if not all of RespondentUnions as the representative of the food, grocery, and miscellaneousclerks employed by Respondent Employers in their retail stores.Formany years, outside suppliers or rack jobbers, who deal in merchan-dise which is prepackaged and premarked, have utilized their ownemployees, called driver-salesmen, to perform shelving and displayoperations within the stores in connection with merchandise consignedto Respondent Employers for resale.Throughout this period a con-troversy has existed between Respondent Unions, the rack jobbers, andthe Teamsters Union, which in many instances represents the driver-salesmenemployed by the rack jobbers, concerning the representationand/or the right to perform the in-store rack jobber services .3 In fur-therance of their claims, Respondent Unions have succeeded in nego-tiating provisions in their various collective-bargaining agreements,including that executed in 1964, aimed at bringing the longstandingdispute to a conclusion favorable to them.The instant complaintdeals with the agreement negotiated between Respondents in 1964, andalleges that article I thereof, set forth in the Trial Examiner's Deci-sion, is violative of Section 8 (e).Subject to certain exceptions, not relevant herein, article I definesthe bargaining unit as covering all employees, including those em-ployed by the rack jobbers, who perform work within the retail outletsowned or operated by signatory employers. Signatory employers arerequired to exercise full control over the terms and conditions ofemployment of employees, including those of the rack jobbers, engagedin such work, and to execute a "concessionaire agreement" with the2We find merit in the exception filed by several of the Respondent Unions to the TrialExaminer's denial of the motion to sever and dismiss the charge filed by Jones and Jones,Inc , in Case No. 21-CE-37As the matters alleged in said charge were not alleged in thecomplaint,nor found to constitute violations of theAct bythe Trial Examiner,Case No.21-CE-37 is hereby severed from this consolidated proceeding and dismissed3The extensive litigation that has grown out of this dispute is evidenced by the fol-lowing casesRetail Clerks International Association,AFL-CIO,and Retail Clerks Union,Local 770(Food Employers Council),125 NLRB 984;Retail Clerks International Associ-ation, and Retail Clerks,Local 770,etc(Food Employers Council),127 NLRB 1522,remanded 296 F. 2d 368(C.A D C ),Supplemental Decision of the Board reported at 145NLRB 307, as amended by order dated March 11,1964;Retail Clerks Union Local 770,et al. (The Frito Company),138 NLRB 244,remanded on procedural grounds, 330 P. 2d458 (C.A.9). RETAIL CLERKS UNION, ETC.659rack jobber, which obligates the latter to abide by the wages, hours,and conditionsof work set forth in the Respondents'agreement.Finally, article I prohibits the subcontracting of any such work.The complaint was issued on the theory that article I violates Sec-tion 8 (e) by requiring the rack jobbers and others doing business withthe Respondent Employers, as a condition for continuedperformancewithin thestores,to become members of the bargaining unit repre-sented by Respondent Unions and to execute the concessionaire agree-ment.The Trial Examiner found the violation on grounds,inter acid,that the provision in issue was a "union-signatory clause."Respond-entsexcept, asserting that article I is outside the ambit of Section 8 (e)since the article merely "integrates" the rack jobbers into the estab-lished bargaining unit and, in doing so, merely defines and protects thework of unit employees.For the reasons stated below, we find nomerit in Respondents' position.Expansion of an established bargaining unit to include third per-sons doing business with contracting employers, in the fashion con-templated by article I, cannot be condoned as lawful primary action.The Employers engaged in rack jobbing who are affected by article Icould not, without their assent, be included in Respondents' bargainingunit under any standard which the Board recognizes in defining appro-priate units 4 Indeed, in the case of the rack jobbers who bargain withthe Teamsters Union as representative of the driver-salesmen,inclu-sionin Respondents' unit would contravene clear congressional policymanifested in Section 8 (a) (1), (2), and (5) of the Act .5Neverthe-less, the intent of article I, as evidenced by the plain terms thereof, isto force the rack jobbers, by threat of a boycott, into that unit.Thus,by virtue of article I, the rack jobbers are prohibited from performingtheir services within the stores unless they "integrate" into Respond-ents'unit by the dual acts of (1) relinquishing control to RespondentEmployers of their driver-salesmen so engaged, and (2) committingthemselves, through execution of the so-called concessionaire agree-ment, to observe the Respondents' agreement for such employees.It is now well settled that, while provisions of collective-bargainingagreementsmerely allocating fairly claimable work to unit employeesare lawful, agreements which go beyond work protection and impose aboycott on third parties who do not recognize or have a contract with4As the Board has held,"the inclusion of a particular employer in a multiemployerunit is based upon mutual consent of the parties to such inclusion,as evidenced either bya bargaining history for such group of employers in a single unit,or by the express agree-ment of the parties to the inclusion of the individual employers."Local Union49 oftheSheetMetal Workers Association(New MexicoSheet Metal Contractors Association),122NLRB 1192, 1194.5 See,e.g.,Dancker t Sellew, Inc.,140 NLRB 824, 825-826 enfd. 330 F. 2d 46 (C.A. 2) ;Burlington Roadbuilders,Inc,149 NLRB 791 ;Tower Iron Works,Inc.,150 NLRB 298;Mary Chess,Inc., et al.,145 NLRB 1200.212-809-66-vol. 155-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contracting union are secondary and within Section 8 (e).6As theplain objective of article I is to compel the rack jobbers, as a conditionfor continued performance of their in-store services, to take steps cul-minating in both recognition of Respondent Unions and commitmentto Respondents' agreement, that provision extends beyond mere preser-vation of work or standards bargained for the principle unit, and bearsall the vices of the so-called union signatory clauses which have beenuniformly struck down as secondary and within the prohibitory termsof Section 8 (e).7 In equating article I with such clauses, we deem itunimportant that that provision does not, in terms, restrict the Re-spondent Employers' business dealings to persons who havesignedRespondents' agreement; for, it being clear that the rack jobbers areprohibited from performing services in the stores unless they recognizeand become bound to the observance of that agreement, the secondarythrust of article I is identical to that involved in the typical "unionsignatory clause."For these reasons, we conclude that the unit inte-gration provisions of article I exceed the legitimate purpose of protect-ing the integrity of the principle work unit and find that they are"aimed really at the [Respondent Unions'] differences with anotheremployer [rack jobbers]." 8Also without merit is Respondents' contention that Section 8(e)does not apply because article I involves a partial, rather than total,cessation of business with the rack jobbers. It is well settled that "lessthan a total cessation of an existing business relationship" falls withinthe intended meaning of "cease doing business." 9Rack jobbers who6N.L.R B. v. JointCouncil of Teamsters No.38and Arden Farms Co., et al. (CaliforniaAssn. of Employers),338 F. 2d 23,28-29(C.A. 9) ; OrangeBelt District Council ofPaintersNo. 48, etc (Calhoun DrywallCo) v. N.L.R B.,328 F. 2d 534(C.A.D.C.),wherein the court at 538, established the followingguideline for determining the primaryor secondary nature of subcontracting clausesWe have phrasedthe test aswhether theclauses are germane to the economic in-tegrity of the principal work unit ; and seek to protect and preservethe work andstandard[the union]has bargainedfor, or insteadextend beyondthe [contracting]employerand are aimedreally atthe union's difference with another employer.7Truck Drivers Union,Local No. 413, International Brotherhood of Teamsters,Chauf-feurs,WarehousementHelpers of America,et at.(Brown TransportCorp.) v. N.L.R.B.,334 F. 2d 539,548 (CAD C.) ;Heat and HighwayDrivers, Dockmen,Helpers and Mis-cellaneousTruck Terminal Employees,LocalUnion No. 710,Teamsters(Wilson & Co.)v.N.L R B.,335 F. 2d 70'9, 717 (C.A.D.C.) ;N.L.R.B. v. JointCouncil of Teamsters No.38and ArdenFarms Co.,at at., supra,28-29;District No. 9, International AssociationofMachinists,AFL-CIO (Greater St. Louis AutomotiveTrimmers & UpholsterersAssn.)v.N.L.R.B.,315 F. 2d 33 (C.A D.C.) ;Bakery Wagon Drivers and Salesmen,Local UnionNo. 484 (Continental Baking Co.and Sunrise Transportation)v.N.L.R.B.,321F. 2d 353,357 (C.A.D.C ).8Orange Belt District Council of PaintersNo. 48, AFL-CIO,et at.(Calhoun DrywallCo.) v N L R.B., supra,538.6 See,e g.,Local3, International Brotherhood of Electrical Workers,AFL-CIO (NewYork TelephoneCompany),140 NLRB 729, 730, enfd. 325 F. 2d 561(C.A. 2) ; N.L.R.B. v.Milk_Wagon Drivers' Union, Local 753,International Brotherhood of Teamsters,Chauf-feurs,,Warehousemen& Helpers of America, etc. (Pure MilkAssociation),335 F. 2d 326(C A. 7) ; ofN.L.R.B v. JointCouncil of TeamstersNo. 38 and ArdenFarms Co., supra,26-27 RETAIL CLERKS UNION, ETC.661fail to acquiesce to article I will be precluded thereby from providingthe in-store services to Respondent Employers they have furnishedthrough years of litigation and conflict. Contrary to Respondents, weare satisfied that the disruption in the established method of operationcontemplated by article I places that provision within the interdict ofSection 8(e).Accordingly, we find, in agreement with the Trial Examiner,10 thatRespondent Unions and Respondent Employers have violated Section8 (e) by agreeing to, maintaining, and giving effect to article I of their1964 collective-bargaining agreement.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the RecommendedOrder of the Trial Examiner and orders that the Respondents, RetailClerks, Local Union No. 137, Bakersfield; No. 324, Buena Park; No.770,Hollywood; No. 899, Santa Barbara; No. 905, Harbor City; No.1167, Colton; No. 1222, San Diego; No. 1428, Pomona; and No. 1442,Santa Monica; all in California; their officers, agents, and representa-tives; and Food Employer's Council, Inc., Los Angeles; and FoodEmployer's Council, Inc., members : A.B.C. Markets, Los Angeles;Alexander's Markets, Glendale; Alpha Beta Acme Stores, La Habra;Arrow Market, Hollywood; Arvo's Markets, Bell; Atlantic Farms,Long Beach; Beach's Groceries, Los Angeles; Better Foods, LosAngeles; Big Bear, El Cajon; Big Saver Foods, Los Angeles; BoysMarkets, Pasadena; Bradshaw, Inc., San Diego; Brooklyn & Ford, LosAngeles; Burghardt's Markets, Van Nuys; Carl's Ranch Markets, LosAngeles; Chapman Park Market, Los Angeles; Crawford Stores,Alhambra; Crawford's Modern Village, El Monte; Daylite SuperMarkets, Los Angeles; Dow's Markets, Long Beach; De Simone Mar-ket, Redondo Beach; Esko, Inc., Whittier; El Rancho Markets, Arca-dia;Max Fine & Company, Los Angeles; Food Giant, Santa FeSprings; Food Palace Market, Los Angeles; Foods Co., Torrance; FoxMarkets, Los Angeles ; Gateway Markets, Los Angeles ; Gordon's Mar-ket,Hollywood; Great A & P Tea Co., Los Angeles; Greater CentralMarket, Bellflower; Green Frog Market, Bakersfield; Growers RanchMarket, Los Angeles; Hollywood Ranch Market, Hollywood;HughesMarkets, Los Angeles; JonSon's Markets, Los Angeles;Jurgensen'sGrocery, Pasadena; King Cole-Los Feliz, Los Angeles;Kory's Mar-'owe deem it unnecessary, however, to pass upon the Trial Examiner's reasoning andconclusion with respect to v. hether or not the rack jobbers services furnished withinthe stores are fairly claimable by Respondent Unions.Article I is not attacked on thatground, ofFrito Company v. NL.RB.,330 F 2d 453 (C.A. 9). Moreover,even assuming,without deciding,that the work may be described as fairly claimable, such claim may notlawfully be implemented by a clause prohibiting subcontracting only with respect to non-signatory companies,and hence,article I would still violate Section 8(e).Teavastcis,Local 710(Wilson & Co.) v. N.L.R.B., supra, 717. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDkets, Beverly Hills; Land's Markets, Los Angeles; La Perla Market,Oxnard; Leo's Market, Los Angeles; Lucky Stores, Inc., Buena Park;Market Basket, Los Angeles; Mayflower Markets, Monrovia; MednickBros.Markets, South Gate; Menlo Farms, San Diego; Penny FoodMarket, Inglewood; Piggly Wiggly Markets, Reseda; Raisin Enter-prises, Beverly Hills; Ralphs Grocery, Los Angeles; Richard's LidoMarket, Newport Beach; Roberts Market, Sierra Madre; SafewayStores, Inc., Los Angeles; Sage's, San Bernardino; Santa Cruz Mar-kets,Ventura; Schaub's Inc., City of Industry; Serber's Foods, LosAngeles; Shoppers Markets, Los Angeles; Spector's Market, Burbank;Stater Bros. Markets, Colton; Sun Val Market, Sun Valley; ThreeCrown Produce, Los Angeles; Thriftimart, Inc., Los Angeles; Thrif-town Market, Los Angeles; Valley Stores, North Hollywood ; Vincent'sSuper Market, Bakersfield; and Von's Grocery, El Monte; all of Cali-fornia; their officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before Trial Examiner Martin S. Bennett at Los Angeles,California, on various dates between January 11 and March 15, 1965. The consoli-dated complaint 1 alleges that the nine named Respondent Unions, Retail ClerksUnion Locals Nos. 137, 324, 770, 899, 905, 1167, 1222, 1428, and 1442, andRespondent Food Employer's Council in behalf of its members, 69 RespondentEmployers, had entered into a collective-bargaining agreement violative of Section8(e) of the Act.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSFood Employer's Council, Inc., is a nonprofit corporation composed of employermembers, including the 69 named Respondent Employers, most of whom are engagedin the retail food market business in Southern California.Respondent Council, inbehalf of its members, including Respondent Employers, negotiates master collective-bargaining agreements with labor organizations including Respondent Unions.The employer members of Respondent Council annually enjoy a gross volume ofbusiness in excess of -$500,000 and receive goods and products valued in excess of$50,000 directly from points outside the State of California.As will appear, theBoard has asserted jurisdiction in a number of cases involving some of Respondents.I find that the operations of Respondent Council and its members affect commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDEach of Respondent Unions is a labor organization within the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and backgroundThis case is the latest round in a long line of cases which reflect the attempts by atleast some of Respondent Unions to achieve control over employees of outside sup-pliers, known as rack jobbers, with whom they are not under contract, who visit and'Issued August25, 1964, and based upon charges filed April 10, in Case 21-CE-37;May 7, in Cases21-CE-39 and 21-CE-40, and June 24, 1964, in Case No. 21-CE-49. Amotion byvarious Respondents that the complaint based upon the charge filed by Jonesand Jonesin Case 21-CE-37 be severed and dismissed is hereby denied. RETAIL CLERKS UNION, ETC.663service retail food markets in Southern California. It appears inevitable that therewill be additional rounds.The vehicle utilized by Respondent Unions in this instanceinvolves a novel organizational device devised by their international union, viz, theplacement of these employees in the bargaining unit represented by RespondentUnions despite their longstanding representation by Charging Party Teamsters, exceptin the case of one employer whose employees are unorganized.This past history is reflected in Board and court decisions involving alleged viola-tions of various sections of the Act and well demonstrates an unbridled determinationby Respondent Unions to achieve this objective. Indeed, the most recent contractualnegotiations reveal that 2,000 to 3,000 members would have been added to the bar-gaining unit represented by Respondent Unions by means of this contractual device.As the respective contracts over the years have expired, various other contractual orlegal ploys were devised, the latest of which is the contract under attack herein forthe period from April 1, 1964, through March 31, 1969.As for additional background, Respondent Employers and other employers repre-sented by Respondent Council operate 2,500 to 3,000 food stores in SouthernCalifornia.Since 1941, these employers, represented by the Council, have nego-tiated contracts with some if not all of Respondent Unions for a multiemployerbargaining unit in 10 Southern California counties wherein these 9 Locals assertjurisdiction.Some 40,000 to 45,000 employees are covered thereunder.2 These bar-gaining units have included the employees of the market operators who basicallyserve as food and grocery clerks within the four walls of the market.This last contract for the 1964-1969 period for the first time attempted to and didliterally expand the unit to encompass employees of other employers, viz, the outsidesuppliers or rack jobbers.The theory of the complaint is that compliance with thiscontract would require the employers to "cease doing business" with the rack jobbers.As for the outside suppliers or rack jobbers, they are distributors who came intoexistence in the Los Angeles area in the late 1930's and early 1940's.The Board, ina decision involving Respondent Local 770 and its International, described their modeof operation.RetailClerksInternational Association, AFL-CIO, andRetailClerksUnion, Local 770,125 NLRB 984 (1959). In that case, the present RespondentCouncil, then resisting these efforts by Respondent Unions, filed a charge that Local770 and its International had engaged in unfair labor practices within the meaning ofSection 8(b) (4) (D) of the Act. The Board noted that the charges reflected conductby Clerks to induce and encourage employees of the retail food markets to strike orrefuse to perform services with an object of forcing their employers to assign certaindisplay arrangement and servicing work, in essence the work under considerationherein, to employees who are members of Clerks rather than to members of theTeamsters.The Board there pointed out in language which substantially, but not precisely,still reflects the present picture that:In recent years, the development of the self-service food market has beenmarked by an expansion in the number and type of items which are displayedand sold there.A centralized source of supply of nonfood items has been pro-vided in the Los Angeles area, by distributors referred to as rack-jobbers orsupplierswho specialize in handling kitchenware, hardware, toys, health andbeauty aids, and paper products for distribution to the markets.These itemsare often prepackaged and premarked by the rack-jobbers, and are displayedon racks and gondolas which they furnish to their customer outlets. Because ofthe great variety of items supplied, the rack-jobbers believe that they can be bestdisplayed by their own employees who are trained in their merchandising tech-niques.This requires the rack-jobbers' employees, commonly known as driver-salesmen, to deliver the items to the individual market, and to shelve them in aparticular area set aside by the market.Thereafter, they replenish, rotate, andclean their stock, remove damaged articles and items which are not selling well,and otherwise improve the appearance of their displays.Many of the rack-jobbers, including United States Hardware and Wesco [alsocharging parties herein], have bargaining agreements with the Teamsters cover-ing the driver-salesmen.Some rack-jobbers bargain with the Clerks for theindividuals who do the shelving work in the stores' selling area, although appar-ently in these cases, the items are first delivered by truck from the rack-jobbers'warehouse to the store's backroom. It also appears that the employees of 'Someof the specialty food and soft-drink distributors are not represented by anylabor organization.Respondent Retail Clerks Union Local No 770 is the largest of these locals and itsexecutive secretary, Joseph DeSilva, appears to dominate and maintain substantial controlover the bargaining picture. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the food markets took on new lines of nonfood items, the business of therack-jobbers also expanded.Since the driver-salesmen's duties in the sellingareas of the markets are no different from those of food market-clerks in shelv-ing, displaying, and rotating food items, there has been a running controversybetween the Clerks and the markets over the driver-salesmen's impingement onthe claimed jurisdiction of the Clerks.Because of alleged interference by theClerks with their systems of distribution, United States Hardware [now namedUnited States Servateria Corp.], in 1949 and 1954, and Wesco in 1954, obtainedinjunctions against the Clerks.These were not dissolved until April 1958 duringthe pendency of this proceeding.Nor were Clerks' claims for all shelving workdirected solely against the employment of Teamsters members; also involvedwere those distributors who employed nonunion driver salesmen, and "booksalesmen" who take orders and set up displays of their products.The present record discloses that the instances where items are delivered or drop-shipped to the back door or loading dock are the exception. In the instant case, theonly nonunion personnel involved are display personnel for Charm Craft who arrangeand display greeting cards.There is evidence that in the San Diego and Santa Barbaraareas Respondent Unions and Teamsters resolved their dispute in 1957, with theresult that this display work is handled by members of Clerks.Earlier attempts inthis direction in the Los Angeles area were abortive. In any event, the great bulkof this work is performed by outside suppliers who are under contract with Teamsters.Indeed, there are two outstanding Board certifications in favor of Teamsters, issuedJanuary 13, 1960, covering the employees of Wesco and United States Servateria Corp.There is substantial evidence that these outside suppliers favor the present systembecause their specially trained employees can, through their experience, stimulate andexpand sales.Moreover, it is more efficient and less costly to have these trainedpersonnel deliver and service the merchandise in one visit, thus eliminating certainpackaging costs, breakage, and space or storage limitations in markets. In addition,thismerchandise is sold on a guaranteed sale basis; i.e., if it does not move, the rackjobber either replaces it or credits it to the market operator. It appears that themarket operators also favor the existing system.No claim to the contrary has beenmade by Respondent Council.The previous contract between the parties covered the period from January 1, 1959,through March 31, 1964. It provided, to part, in article I:RECOGNITION OF THE UNIONA. BARGAINING UNIT.1.The Union is hereby recognized as the sole collective bargaining agent forall employees within the bargaining unit comprised of those classifications ofemployees which constituted the Union's bargaining unit on January 1, 1955, oron such other basis as may result from the Agreement dated December 12, 1955,between the Retail Clerks International Association and the Amalgamated MeatCutters and Butcher Workmen of North America, or as may be defined by theNational Labor Relations Board.2.The Union agrees that it will not make claim to any employees of presentconcessionaires or sublessees who work in the present or future store or storesof the Employer, unless the Union can show its majority representation of suchemployees within an appropriate bargaining unit. In that event, the Union mayinvoke Article XX of this Agreement.B.WORK PERFORMED.All work performed on the premises in the nature of work generally per-formed by retail clerks shall only be performed by employees in the bargainingunit as herein defined.C. SUB-CONTRACTING OR ASSIGNMENT OF WORK.1.The Employers shall not sub-contract any work ordinarily performed byretail clerks in the stores or markets of the Employers, and, further, any futurework created by the Employer within the Employer's stores or markets whichwould ordinarily be performed by retail clerks, shall be performed only bymembers of the bargaining unit as herein set forth, except that such work may besub-contracted to an employer who is signatory to an Agreement with the Union.2.The Employer agrees not to assign or contract with any other union orperson for work which is presently being performed by members of the bargain-ing unit represented by the Union.3.Any other work which is presently under specific contracts with the Team-sters,Culinary Workers, and Building Service Employees Unions shall not be RETAIL CLERKS UNION, ETC.665affected by this Agreement,except as to any change which may result from anagreement of the unions involved and the signatoryUnionand upon presentationto the Employer of bona fide proof thereof.3Litigation concerning the contract previous to the 1954 contract is described inRetail ClerksInternationalAssociation and Retail Clerks Union Local 770, 127NLRB 1522, remanded in part inRetail Clerks Union Local 770, etc., v. N.L.R.B.,296 F. 2d 368(C.A.D.C.).The Board entered a Supplemental Decision and Orderin 145 NLRB 307, as amended by another order on March 11, 1964, deletingcertainlanguage from its decision.It is clear from a consideration of the litigation and the testimony of the partiesthat Respondent Unions adamantly seek control of these lobs; viz, the employees ofthe rack jobbers or outside suppliers who service the gondola or rack by rotatingmerchandise,removing soiled goods,introducing and removing seasonal merchandiseand cleaning the area, as well as doing all that the driver salesman deems necessary toenhance the sales of his employer's products.Respondent Unions attempted to achieve their objective in negotiations for the1964 contract by rewriting article I and inserting the language under attack herein.It is undisputed that the revised article I resulted from a union proposal whichemanated from its Internationaloffices.Thesemeetings, some 74 to80 in number,covered 15 months of bargaining from December 7, 1962, through March 15, 1964.It is noted that certain labor language appearing in the contract was agreed upon intheory but was not drafted until April.That the meetings were lengthy is well dis-closed by the mass of documentary evidence introduced herein.It is also noted that most if not all counsel expressed themselves to the generaleffect that they prefer to have the Board approach this issue in the traditional con-cept;viz, to consider the contract on its face,utilizing parol evidence solely to inter-pret ambiguities.Several weeks before the commencement of the instant hearing,the Board, on December 3, 1964, reopened the record inMeat and Highway Drivers,etc.,Local Union No. 710, Teamsters (Wilson & Co, inc., et al.),originally decidedin 143 NLRB 1221 but remanded to the Board inMeat and Highway Drivers Local710, IBT v. N L.R.B.,335 F. 2d 709 (C.A.D.C.).In an effort to avoid a similar remand herein, much evidence was taken alongthe many and broad lines opened up by the court and followed by the Board. Aftermuch thought,I have concluded that so much of what took place here isstare decisisand appears as a matter of record in the cited cases, that it becomes unnecessary totreat with much of the mass of material concerning these long negotiations.One other factor is noted at this point.The negotiations for the 1964 contractevolved basically about two issues.Respondent Unions sought to rewrite the recog-nition clause so as to include in the unit some 2,000 to 3,000 employees of the sup-pliers and Respondent Employers wanted a lower wage classification for the clerkswho would handle work other than that done by those classified as food and groceryclerks.In essence,each side realized what it sought,the contract reflecting both thenew unit description and the new category of employees known as general mer-chandise clerk who would receive a wage rate lower than that of the food and groceryclerks.B. The 1964-69 contractAs for the actual contract,the General Counsel relies upon the language set forthbelow.While Respondent Unions initially disputed the authenticity of certain"concessionaire"language in article I of the contract,emphasized below, they ulti-mately withdrew this claim and I find that, by late April the language was drafted andthat no later than early May the parties were in full agreement as to the provisionsof the contract4It is also noted that certain stated exclusions do notapplyto therack jobbers involved herein.ARTICLE IRECOGNITION OF THE UNIONA. BARGAINING UNIT.1.The Employerrecognizesthe Unionas the sole collective bargaining agentwith respect to work, rates of pay, hours,and terms and conditionsof employ-3This contract was attacked inRetail Clerks Union Local 770, et al,138 NLRB 244.The case was remanded to the Board inFrito Companyv.N.L.R.B.,330 F. 2d 45'8 (C.A. 9)on grounds not relevant herein4 Except for certain health and welfare provisions not involved herein, several minorvariations are noted between the rough draft agreed upon and the printed version, thelatter printed unilaterally by Respondent Employers,but these are not significant herein. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDment for the appropriate bargaining unit composed of all employees, includingemployees of lessees, licensees and concessionaires (sometimes herein referredto as "leased departments"), except as limited below, who perform work withinfood markets, discount stores, drug stores, and shoe stores presently operated andhereafter established, owned or operated by the Employer within the territorialjurisdiction of the Local Union.Food markets are defined as those types ofestablishments covered by collective bargaining agreements identified as RetailFood, Bakery, Candy and General Merchandise Agreement, January 1, 1959, toMarch 31, 1964.2.All work or services, not specifically excluded by this Agreement, is herebyrecognized as bargaining unit work. Such bargaining unit work shall neitherbe subcontracted nor performed by any person not a member of the bargainingunit.3.The Employer agrees that any employees performing bargaining unit workset forth in this Agreement, within its establishments, including employees oflessees, licensees, and concessionaires shall be members of a single, overall unit,and the Employer will at all times exercise and retain full control of the termsand conditions of employment within its establishments of all such employeespursuant to this Agreement, and shall not enter into or maintain and enforceany lease or other agreement inconsistent with the provisions hereof.TheEmployer's obligation with respect to operators of leased departments is limitedto that set forth above, provided that the Employer shall furnish to the Unionwritten evidence that the operator of the leased department has assumed suchobligation.With respect to concessionaires,suchas rack jobbers, who do nothave a fixed retail place of business, the Employer shall have the ConcessionaireAgreement, a sample of which is attached as Appendix B, executed by the con-cessionaire or his designated agent.Provided the Employer fulfills his obligationas set forth above, the Employer shall not be liable for any breach of contractor failure of a leased department to abide by the wages, hours and working con-ditions set forth in this Agreement.The seniority of employees of leased depart-ments shallbe separate from the seniority of employees of the Employer and ofemployees of other leased departments. (Emphasis added)4. In the event that the Employer establishes a new department or createsnew work or enters into any lease, license agreement, or concession agreementinvolving the performance of any new work in any of the stores or establishmentsoperated by the Employer which are covered by this Agreement, for whichwages are not specifically provided in this Agreement, it is agreed that, shouldthe parties be unable to reach agreement upon wages for such work, the partiesshall then submit the matter to arbitration in accordance with Article XIV ofthisAgreement, notwithstanding in this situation any provisions to the contrarycontained therein, and shall be bound by the terms of the arbitration award.5. In the event the signatory Employer should operate discount stores, drugstores, or shoe stores within the territorial jurisdiction of the Local Union, theappropriate terms and conditions of employment, as in existence with the otheremployers operating alike retail establishments, shall be immediately applied bythe signatory Employer, except in those marketing areas where Local Unions137, 899 and 1167 have not established a prevailing scale through a collectivebargaining agreement. In that event, the Employer and such Local Union shallnegotiate an equitable rate for said store or stores which shall remain in effectsubject to the usual reopening of the contract for further negotiations, or untilsuch time as the Union is able to establish with other competitive employershigher prevailing wage rates and conditions which shall then become applicable.Upon failure of the parties to agree on the wage rates, the rates shall be estab-lished by arbitration, again notwithstanding in this situation any provisions tothe contrary contained therein.6. It is recognized by the Employer and the Union that the bargaining unit asdefined hereinabove is composed of several segments consisting of food markets,discount stores, drug stores, and shoe stores.With reference to such segments,it is agreed that negotiations shall be conducted in each segment, separate andapart from any other segment, and that any economic action undertaken by theUnion or Employer shall not extend to or include, or in any way involve anyother segment. It is further agreed that with reference to any segment, theEmployer may join with any other employers in any collective bargainingnegoti-ations covering such segment and may participate fully therein, including partici-pation in any economic action which may occur, subject to the limitationshereinabove set forth regarding non-involvement of other segments. RETAIL CLERKS UNION, ETC.6677. It is agreed that the provisions of Article I relating to the performance ofwork by persons other than employees of the Employer shall not become appli-cable or effective until July 1, 1964, and neither shall the provisions relating tothe inclusion of Drug, Discount and Shoe segments.8.No restrictions or prohibitions shall be placed on the sale of any pre-packaged or pre-treated merchandise purchased from any source not directlyrelated through ownership or management control to the Employer. It is under-stood, however, that the work involved in the sale of such merchandise will beperformed in accordance with this Agreement.B. FOOD MARKETS SEGMENT EXCLUSIONS.Excluded from the segment for food markets are:1.Persons exclusively working in a meat department, as defined by andresulting from that agreement of December 12, 1955, between the Retail ClerksInternationalAssociation and the Amalgamated Meat Cutters and ButcherWorkmen of North America.2.Persons engaged exclusively in janitorial and/or maintenance work.3.Persons presently under a collective bargaining agreement with the CulinaryWorkers Union, or persons employed in a complete restaurant.4.Persons who confine their work solely to demonstration, offering of samples,assisting customers in the selection of merchandise being demonstrated, andactivities of an advertising nature.5.Persons who build promotional displays as long as such displays do notinclude merchandise for selection or pack-up by customers.6.During any three (3) consecutive days preceding the opening of a newstore, or a re-opening of an old store which has been closed for remodeling, byprior notice to the Union, persons not in the bargaining unit may perform anywork in such store, provided the Department of Employment is requested tofurnish applicants to fill regular job vacancies pursuant to Article II.7.The taking of inventories may be done by employees or persons who arenot members of the bargaining unit and who are engaged exclusively in suchwork, provided that any such employees will become a part of thebargainingunit upon the signatory Union giving proof (cross-check) of its majority repre-sentation of such employees.8.When the remodeling of an existing location occurs without such storebeing closed, the operating Employer shall give the members of the bargainingunit employed by him, within a reasonable area surrounding the location inquestion, an opportunity to perform the work required for such remodeling atthe applicable contract rate.When members of the bargaining unit are notavailable for such work, such work may be performed by persons not in thebargaining unit.9.Persons engaged in the inspection of merchandise displayed for sale as toits condition or status of inventory for the purpose of recommending changes tobe made or services to be performed by the employees within the bargaining unit.10. Store office employees whose work is not directly connected to check-stand operation or procedures.11.Employees of suppliers engaged in the handling of the following categoriesof merchandise:(a) Bread and cakes, when delivered by bakery drivers.(b) Potato chips, corn chips, and similar snack items, but no otherdelicatessen products.(c)Bulk and cello-wrapped candy when delivered by sales drivers.(d) Items requiring immediate refrigeration may be placed underrefrigeration but not displayed.12.Over-All Store Manager.a.Operation a.Except as set forth in Paragraph b below, only oneperson commonly known as the over-all store manager in each of the retailstores or store of the Employer is exempt from the present Agreement.The above provisions shall not apply to any person not having the fullresponsibility of management over all departments operated by the owner,nor shall it apply where the owner is actively engaged on the premises inthemanagement of said store where there are three (3) or less personsemployed.Except as set forth in Paragraph (b) below, nothing in thisAgreement shall in any way be construed to interfere with any work whichthe over-all store manager may perform. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Operation b.The Employer shall have the rightat his discretion toemploy in any individual store a managerand an assistantmanager whoshall be excluded from the bargaining unit, provided that in suchinstanceneither of these employees shall be permitted to perform any work whatso-ever beyond the supervision or direction of the bargaining unit employees.The permanent choice of either system shall be made by the employer inwriting to the Union no later than sixty (60) days after the effective dateof this Agreement, or sixty (60) days after the opening of any new store.The choice of either (a) or (b) operation as hereinabove defined may bealtered on the annual anniversary date of this Agreement.Operation (b)shall not apply to any store with less than ten (10) bargaining unit employ-ees, excluding clerk's helpers.c.Concessionaires, such as rack jobbers, who do not have a fixed retailplace of business, and who employ traveling personnel who perform bar-gainingunit work, shall not be entitled to (a) and (b) above.However,supervisory employees of such concessionaires shall be excluded from thebargaining unit, provided that such supervisors shall not be permitted toperform any bargaining unit work.The operator of any concession nothaving a fixed retail place of business, such as rack jobbers, shall not bepermitted to perform any bargaining unit work unless such operatoremploys one or more employees who perform bargaining unit work, orunless he achieves employee status.F. CATEGORIES OF EMPLOYEES-FOOD MARKET SEGMENT.There shall be established by this Agreement four (4) categories of employeesto be identified as follows:1.Food or Grocery Clerk. Subject to the exclusions from the bargainingunitdescribed above, a Food or Grocery Clerk is an employees who handles allfoodstuffs, including liquor and other beverages, nursery items behind thecheckstands, all household paper goods, insecticides and all householdcleaningand laundry supplies. Store office employees whose work is directly connectedto checkstand procedures or operations are also included in this category, as aretraveling clerks of concessionaires who service health and beauty aids andhouseware items or similar line or lines of merchandise.2.General Merchandise Clerk. Subject to the exclusions from the bargainingunitdescribed above, a General Merchandise Clerk is one who handles anymerchandise other than that included in the definition of Food and GroceryClerk, provided, however, that the General Merchandise Clerk also includes onewho handles bakery goods in a bakery department as defined in Article XXII,bulk or cello-packed candy, tobacco (except where the tobacco is displayed atthe checkstand and the liquor departments), and service delicatessen and take-out food departments as set forth in Article VI, Paragraph S-3.APPENDIX BCONCESSIONAIRE AGREEMENTTHIS AGREEMENT made and entered into this ------------------ dayof _______________________,196__, by and between __________________________________ (hereinafter "MARKET") and _____________________________________________________ (hereinafter "CONCESSIONAIRE");WITNESSETH:In consideration of the terms, covenants and conditions herein expressed to bekept and performed by the respective parties hereto, said parties mutually agreeas follows:1.CONCESSION.Market hereby grants to CONCESSIONAIRE the non-exclusive right and privilege to use allocated space in MARKET'S retail storesfor the purpose of stocking, shelving, merchandising, servicing, rotating andinspecting CONCESSIONAIRE'S products or merchandise.2.STORES. This AGREEMENT shall apply to all of MARKET'S retailstores except ------------------------------------------- (mark out orindicate as appropriate).3. SPACE. The space allocated pursuant to this AGREEMENT shall beselected and determined by the manager of each store or his representative.Theamount and location of such space may be changed at any time by the manageror his representative.The space allocated pursuant to this AGREEMENT isnot leasedto CONCESSIONAIRE. RETAIL CLERKS UNION, ETC.6694.CONDUCT OF CONCESSIONAIRE'S EMPLOYEES. CONCESSION-AIRE will exertits best efforts to establish and maintain a friendly and business-like relationship between its employees and the customersand employees ofMARKET. At all times, MARKETretains full control over the performanceof all work within its stores.CONCESSIONAIREretains complete and sole.control and responsibility for and to its employees but shall instruct and controlits employees in the performanceof their workto the complete satisfaction ofMARKET. The performance of work by CONCESSIONAIRE'S employeesshall be in a manner satisfactory and acceptabletoMARKET, who shall be thesole judge of the quality of performance.5.RECOGNITION OF COLLECTIVE BARGAINING AGREEMENT.Both MARKET and CONCESSIONAIRErecognizethatMARKETisa partyto and bound by the terms and conditionsof RETAIL FOOD, BAKERY,CANDY, AND GENERAL MERCHANDISE AGREEMENT (APRIL 1,1964-MARCH 31, 1969) (hereinafter"RETAIL AGREEMENT").CONCES-SIONAIREhereby assumes the obligationsof said RETAIL AGREEMENTwith repect to the terms and conditions of the employmentof CONCESSION-AIRE'S employeesworkingin the storesofMARKET,and agrees to abide bythewages,hours andworkingconditionsof said RETAIL AGREEMENT withrespect tosuch employees.[emphasis added]6.RELATIONSHIP OF PARTIES.The relationship between the parties isthat of MARKET and CONCESSIONAIRE,and not that of lessor and lessee,employer and employee, or principal and agent.CONCESSIONAIRE is anindependent contractor and the employeesof CONCESSIONAIREshall not beconsidered the employeesof MARKETfor any purpose.7.ASSIGNMENT. The rightsgranted hereunder shall not be sold, trans-ferred or assigned voluntarily or involuntarilyby CONCESSIONAIREwithoutthe written consent ofMARKET.8.TERMINATION. Eitherpartymay terminate thisAGREEMENT atany time, with or without cause, immediately upon giving notice to the otherparty.IN WITNESS WHEREOF,the parties hereto have signed and executed thisAGREEMENTthis --------------day of --------------- 196__.-------------------------------------------------------(CONCESSIONAIRE) by(MARKET) by--------------------------------------------------------C. Analysis and conclusionsA consideration of the foregoing immediately discloses that article I, with certainstated exceptions, flatly decrees that all work done within the store is bargaining unitwork and prohibits the signatory stores from doing business with outside suppliers orrack jobbers who are not parties to the contract.The mechanics for implementing this are not in serious dispute.The store owner isspecifically directed to have the rack jobber execute the concessionaire agreement.This agreement binds the rack jobber to the Clerks' contract which, it may be noted,contains the customary union-shop clause. It is also clear that any market operatorwho did not obtain the concessionaire agreement from, and continued to do businesswith, the rack jobber was in violation of the contract.It is readily apparent that this language is directed to the capture of membershipdues and initiation fees.Manifestly, the thrust of article I is at work done by employ-ees of other employers.Article I is not directed to the "recapture" of work, becauseClerks has never done this work in the Los Angeles area, insofar as the affectedemployers are involved.The rack jobber whose employees are represented by Teamsters is thus placed ina dilemma.He can breach his contract with Teamsters and sign the concessionaireagreement.Under this system, his drivers would be permitted only to drop-ship themerchandise at loading docks.Then other traveling clerks would later handle andservice the merchandise.As this system is handled in San Diego, two differentemployees perform work on different occasions in lieu of the one who previouslydelivered the merchandise and serviced the display area in one visit. It is clear thatthis requires the rack jobber to alter his method of doing businessMoreover, if therack jobber values his existing contractual commitments and does not choose tobreach his contract with Teamsters, he is effectively prevented by this contract fromdoing business with the food markets.This, it is clear, is what is referred to as a"union signatory" requirement.N.L.R.B. v. Joint Council of Teamsters No. 38 andArden Farms Co., et al. (California Assn. of Employers),338 F. 2d 23 (C.A. 9), and 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruck Drivers Union Local No. 413, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, et al. (Brown Transport Corp.) v.N.L.R.B.,334 F. 2d 539 (C.A.D.C.).Stated otherwise, dealing with the rack jobber is permitted if the latter has signed aconcessionaire agreement and is forbidden if he has not.This, I believe, constitutes asecondarythrust in aid of organizational efforts in the newly expanded bargainingunit.SeeMilk Drivers and Dairy Employees, Local Union No. 584, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (OldDutchFarms, Inc.) v. N.L.R.B.,341 F. 2d 29 (C.A. 2).As for implementation, in communications on May 20 and again on June 19, 1964,Respondent Council instructed and directed its members to procure execution of theconcessionaire agreement as a condition to the suppliers continuing to do businesswith the markets after July 1, 1964.They were advised that employees of the rackjobbers had to become members of Clerks if they were to do any work within thestores.Copies of the above-quoted concessionaire agreement were supplied.The General Counsel having filed a petition for an injunction under Section 10(1)of the Act to enjoin enforcement of this agreement, the parties on June 26, 1964,entered into a stipulation not to put article I into effect pending disposition of theinstant cases.Accordingly, on June 29, Respondent Council advised its members toignore the two previous bulletins and not to give effect to any portion of article Iwhich would require a change in their method of doing business with any supplier.It is undisputed, however, that other wage and fringe benefit provisions of the contractwere put into effect on schedule.Evidence that Respondent Unions intend to enforce and implement this contractis shown by the following.On June 23, 1964, some of Respondent Unions, includingLocal 770, filed a civil action in the United States District Court for the SouthernDistrict of California, Central Division, in Case 64-841.Therein, the plaintiffs soughtan order directing certain named defendants to comply with article I of the 1964-69contract.5A second action, in Case 64-958, was filed by the same plaintiffs against the samedefendants on July 15.Reference was made to the agreement in the 10(1) proceed-ing not to enforce the portion of article I directly involved herein.A declaration ofthe rights of the parties was sought in view of a "separability clause" found in thecontract and the claim of the plaintiffs that "A cancellation of Article I of the Agree-ment is in effect a cancellation of the entire agreement."The complaint further notedthat the plaintiffs were informed that the defendants took the position that the disputewas not arbitrable under the agreement and added that "Plainiffs do not contest thisposition of defendants."However, a third action seeking an order compelling arbitration was filed in theSuperior Court of the State of California for Los Angeles County by Local 770 onNovember 25, 1964, against, in essence, the same defendants.Reference was made tothe agreement by the General Counsel and the present parties not to enforce part ofarticle I.The plaintiffs then asked for arbitration of the issue whether the rest of thecontract, aside from a portion of article I, remained in effectsReturning to article I, I do not believe that this can be termed as language aimed atthe preservation of unit work because the agreement permits doing business with therack jobber if the latter puts his employees under the Clerks' contract and its union-shop provisions.As the court pointed out in a prior proceeding involving these parties "It is clear,from what we have said of the Union's demands and of the provisions of the contract,that compliance with those demands did notnecessitatediscontinuance of seller-purchaser relationships between the market-owners and the rack-jobbers who had notbeen organized by this Union.There were apparently three alternative moves bywhich the markets could have been relieved from the pressure exerted by the Union:(1) let the rack-jobbers leave their goods at the delivery decks; (2) the rack-jobbersto recognize and bargain with the Union; or (3) the markets and rack-jobbers to ceasedoing business with each other.A discontinuance of the business was at most analternative that may possibly have satisfied the union."Retail Clerks Union Local770, et al., v. NLRB.,296 F. 2d 368 (C.A.D C.).It is clear that this is not a work-recapture clause, contrary to certain testimonyelicited by Clerks, because Clerks have never had this work in the Los Angeles area5 The defendants were in essence the Respondent Employers involved herein with somechanges.The stipulation in the 10(1) proceeding was entered on June 26 and includedall of Respondent Unions.01 deem it unnecessary to treat herein with the apparent inconsistencies of thesecontentions in the various actions. RETAIL CLERKS UNION, ETC.671among the employers involved herein,although it appears that such is not the casewith respect to several other employers.While,as in the case cited above,the concessionaire clause might not require atotalcessation of business,itwould require a change in the business relationshipbecause employees of rack jobbers could no longer perform the work of stocking andservicing under the Clerks'contract unless they were forcibly brought thereunder.SeeTiuck Drivers Union Local 413, Teamsters(PattonWarehouse,Inc., et al.) v.N.L.R.B.,334 F.2d 539(C.A.D.C.).Reference was made during the hearing to certain language inMeat and HighwayDi iveis, etc, Local 710,Wilson& Co. v N L.R.B,335 F. 2d 709(C.A.D.C.),findingthat work may be "fairly claimable" and that conduct in support of such an objectivemay not run afoul of Section 8(e). The present case is readily distinguishable becauseit involveswork acquisition and not work recapture.Indeed, this work is per-formed, in part at least, by employees subject to Board certifications in favor of otherlabor organizations.7The same opinion also points out that union recognition subcontracting clauses are-illegal.Indeed, the court has previously noted that contracts limiting subcontractsto employers under contract with the same union are unlawful.Bakery Wagon Driv-ers and Salesmen,Local Union No. 484(Continental Baking Co., et al.) v. N.L.R.B.,321 F. 2d 353 (C.A.D.C.).See alsoN L.R.B. v. Joint Council of Teamsters No. 38and Arden Farms Co., et al. (California Assn. of Employers),338 F. 2d 23(C.A. 9).In effect, the contract presents the outside suppliers with a Hobson's choice. Ifthey sign the concessionaire agreement,they are probably exposing themselves tounfair labor practice charges by Teamsters,the certified bargaining representative oftheir employees.SeeN.L.R.B. v. Benue Katz, etc., d/b/a Williamsburg Steel Prod-ucts Co.369 U.S. 736. On the other hand, if they do not sign,they are prevented fromdoing business with the stores.In view of the foregoing considerations,I find that article I of the contract is viola-tive of the Act in that it requires a partial, if not total,cessation of business withinthe meaning of Section 8(e) of the Act.Muskegon Bricklayers Union#5, Brick-layers,etc. (GreaterMuskegon General Contractors Association),162 NLRB 360andLocal 217,United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry,etc. (The Carvel Co.),152 NLRB 1672. SeeN.L.R.B. v.Milk Wagon Drivers' Union,Local 753,Teamsters(Pure Milk Assn.),335 F. 2d 326(C.A. 7) andLocal 3, International Brotherhood of Electrical Workers(New YorkTelephone Company),140 NLRB 729,730, enfd. 325 F. 2d 561(C.A. 2).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth above have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondents have engaged in unfair labor practices, I shall rec-ommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Because the record indicates that article I of the contract is included in contractsbetween Respondent Unions and foodstores other than Respondent Employers, it isaccordingly recommended, in order to ensure against prospective violations of Sec-tion 8(e), that Respondent Unions cease and desist from entering into, maintaining,giving effect to or enforcing article I, in the respects set forth below, with any employerover whom the Board would assert jurisdiction.7I think it a fair statement that 20 attorneys could readily furnish 20 substantial butdiffering interpretations of work that is "fairly claimable."For example, Union W, notInvolved herein, represents many clerical workers.The record disclosingthat employeesof rack jobbers perform clerical work with inventories and orders, is this work fairlyclaimablebyIt?Union X has the most lucrative retirement plan of any labororgani-zation forItsmembers.In the interest of the welfare of employees, and the major thrustof Section 7 I believe is on directed, may it not fairly claim this work? Union Y haswage scales which are the highest in an area ; is this fairly claimable work In behalf ofthe employees It wishes to represent? And how about Union Z whose members usecertainegpipment, unlike members of other labor organizations, which is so efficient that laborcosts are substantially reduced. Is this fairly claimable, in the interest of reducing laboror construction costs? 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Each of Respondent Unions is a labor organization within the meaning of Sec-tion 2(5) of the Act.2.Each of Respondent Employers is an employer within the meaning of Section2(2) of the Act.3.By entering into, giving effect to, and enforcing article I of their 1964-69 con-tract, insofar as article I requires Respondent Employers to cease doing business withother employers, Respondents have engaged in an unfair labor practice in violationof Section 8(e) of the Act.4.The aforesaid unfair labor Practice is an unfair labor practice affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, upon theentire record in the case, and pursuant to Section 10(c), of the National Labor Rela-tions Act, as amended, it is recommended that Respondents, and each of them namedherein, their officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining, giving effect to, or enforcing article I of their "Retail Food, Bak-ery, Candy, and General Merchandise Agreement" covering the period from April 1,1964, through March 31, 1969, insofar as said article I requires employees of anyoutside supplier or rack jobber, or of any other person doing business with Respond-ent Employers or with any other employer subject to the Act, to become members ofRespondent Unions' bargaining unit, or join Respondent Unions as a condition of per-forming work in the stores of any of Respondent Employers or such other employers;or requires any outside supplier or rack jobber to sign the concessionaire agreementincorporated in said article I with any Respondent Employer, or with any other retailfood market in whose stores such employees may work, or prohibits the employeesof any outside supplier or rack jobber or any other person from working in the storesof Respondent Employers or in any other retail food market unless such outside sup-plier or rack jobber agrees to be bound by the terms and conditions of the aforesaidcontract and signs the concessionaire agreement referred to in said article I.(b)Entering into, maintaining, giving effect to, or enforcing any contract wherebyRespondent Employers, or any other employer subject to the Act, agree to cease orrefrain from dealing in the products of any outside supplier or rack jobber or ceasedoing business with any such person in violation of Section 8(e) of the Act.2.Take the following affirmative action which is deemed necessary to effectuate thepolicies of the Act:(a)Respondent Employers shall post at their places of business copies of theattached notice marked "Appendix A." 8(b)Respondent Unions shall post at their business offices, places of business, andmeeting places copies of the attached notices marked Appendixes "A" and "B." Copiesof said notices, to be furnished by the Regional Director for Region 21, shall berespectively signed by authorized representatives of Respondents and posted by saidRespondents immediately upon receipt thereof and maintained for a period of 60consecutive days thereafter in conspicuous places, including all places where noticesto employees and members, respectively, are customarily posted.Reasonable stepsshall be taken by Respondents to ensure that said notices are not altered, defaced, orcovered by any other material.(c)Respondents shall notify the Regional Director for Region 21, in writing,within 20 days from the date of receipt of this Decision, what steps they have takento comply herewith.98 In the event this Recommended Order be adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words, "a Decisionand Order."9In the event that this Recommended Order shall be adopted by the Board, this pro-vision shallbemodified to read: "Notify said Regional Director, in writing, within 10days fromthe date of this Decision, what steps Respondents have taken to complyherewith." RETAIL CLERKS UNION, ETC.APPENDIX ANOTICE TO ALL EMPLOYEES673Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT maintain, give effect to, or enforce article I of our contract withRetail Clerks Union Local Nos. 137, 324, 770, 899, 905, 1167, 1222, 1428, and1442 entitled "Retail Food, Bakery, Candy and General Merchandise Agree-ment" covering the period from April 1, 1964, through March 31, 1969, insofaras said article I requires employees of any outside supplier or rack jobber, or ofany other person doing business with the undersigned, to become members of thebargaining unit described in said contract or to join the above-named labor orga-nizations as a condition of performingworkin our stores;or requires any out-side supplier or rack jobber to sign the concessionaire agreement incorporated insaid article I or prohibits the employees of any outside supplier or rack jobber orany other person from working in our stores unless such outside supplier or rackjobber agrees to be bound by the terms and conditions of the aforesaid contractand signs said concessionaire agreement.WE WILL NOT enter into, maintain, give effect to, or enforce any contractwhereby we agree to cease or refrain from dealing in the products of any out-side supplier or rack jobber or cease doing business with any suchperson inviolation of Section 8(e) of the National Labor Relations Act.FOOD EMPLOYER'S COUNCIL,INC.HOLLYWOOD RANCH MARKETABC MARKETSHUGHES MARKETSALEXANDER'SMARKETSJONSON'S MARKETSALPHA BETA ACME STORESJURGENSEN'S GROCERYARROW MARKETKING COLE-LOS FELIZARvo's MARKETSKORY'S MARKETSATLANTIC FARMSLAND'S MARKETSBEACH'S GROCERIESLA PERLA MARKETBETTER FOODSLEO'SMARKETBIG BEARLUCKY STORES, INC.BIG SAVER FOODSMARKET BASKETBOYS MARKETSMAYFLOWER MARKETSBRADSHAW,INC.MEDNICK BROS. MARKETSBROOKLYN & FORDMENLO FARMSBURGHARDT'SMARKETSPENNY FOOD MARKETCARL'S RANCH MARKETSPIGGLY WIGGLY MARKETSCHAPMAN PARK MARKETRAISIN ENTERPRISESCRAWFORD STORESRALPHS GROCERYCRAWFORD'SMODERN VILLAGERICHARD'S LIDO MARKETDAYLITE SUPER MARKETSROBERT'S MARKETDow's MARKETSSAFEWAY STORES, INC.DE SIMONE MARKETSAGE'SESKO, INC.SANTA CRUZ MARKETSEL RANCHO MARKETSSCHAUB'S INC.MAX FINE&COMPANYSERBER'S FOODSFOOD GIANTSHOPPER MARKETSFOOD PALACE MARKETSPECTOR'SMARKETFOODS Co.STATERBROS.MARKETSFox MARKETSSUN VAL MARKETGATEWAY MARKETSTHREE CROWN PRODUCEGORDON'S MARKETTHRIFTMART, INC.GREAT A & P TEA CO.THRIFTOWN MARKETGREAT CENTRAL MARKETVALLEY STORESGREEN FROG MARKETVINCENT'S SUPER MARKETGROWERS RANCH MARKETVON'SGROCERYDated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone No. 688-5229. 674DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL OUR MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT maintain, give effect to, or enforce article I of the contract enti-tled "Retail Food, Bakery, Candy and General Merchandise Agreement" cover-ing the period from April 1, 1964, through March 31, 1969, insofar as saidarticle I requires employees of any outside supplier or rack jobber or of any otherperson doing business with the employers named in Appendix A posted togetherwith this appendix or with any other employer subject to the National LaborRelations Act, to become members of our bargaining unit described in said con-tract or to join our labor organizations as a condition of performing work inthe stores of the above-described employers or such other employers; or requiresany outside supplier or rack jobber to sign the concessionaire agreement incor-porated in said article I with any said employer or with any other retail foodmarket in whose stores such employees may work, or prohibits the employeesof any outside supplier or rack jobber or any other person from working in thestores of the above-named employers or in any other retail food market unlesssuch outside supplier or rack jobber agrees to be bound by the terms and condi-tions of the aforesaid contract and signs said concessionaire agreement.WE WILL NOT enter into,maintain,give effect to, or enforce any contractwhereby the above-named employers or any other employers subject to theNational Labor Relations Act agree to cease or refrain fromdealing inthe prod-ucts of any outside supplier or rack jobber or ceasedoing businesswithany suchperson in violation of Section 8(e) of the Act.RETAILCLERKSUNIONLOCAL No. 137RETAILCLERKSUNIONLOCAL No. 324RETAILCLERKSUNIONLOCAL No. 770RETAILCLERKSUNIONLOCAL No. 899RETAILCLERKSUNIONLOCAL No. 905RETAIL CLERKS UNION LOCAL No.1167RETAIL CLERKS UNION LOCAL No.1222RETAIL CLERKS UNION LOCAL No.1428RETAIL CLERKS UNION LOCAL No.1442,RespondentUnions.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Members may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone No. 699-5229, if they have any ques-tion concerning this notice or compliance with its provisions.Wayne Johnson,an Individual,d/b/a Carmichael Floor CoveringCompanyandCarpet, Linoleum and Soft Tile Local Union No.1237, Brotherhood of Painters,Decorators and Paperhangers ofAmerica, AFL-CIOJohn Duncan,an Individual,d/b/a Duncan Floor CompanyandCarpet, Linoleum and Soft Tile Local Union No.1237, Brother-hood of Painters,Decorators and Paperhangers of America,AFL-CIO.Cases Nos. 20-CA-324-1 and 2O-CA-334-?.Novem--ber 9, 1965DECISION AND ORDEROn August 11, 1965, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitled proceeding, finding that the Respondents155 NLRB No. 65.